SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1426
CA 14-01934
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


JOSEPH F. BORRELLI, PLAINTIFF-APPELLANT,

                      V                                            ORDER

CHRISTINA BORRELLI, DEFENDANT-RESPONDENT.


CHARLES W. ROGERS, ROCHESTER, FOR PLAINTIFF-APPELLANT.

NIGOS KARATAS, ROCHESTER, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered June 3, 2014. The order denied plaintiff’s
motion seeking to reopen the proof in this divorce action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court